Title: To George Washington from Robert Howe, 17 January 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            West point 17th January 1781.
                        
                        I was honoured with your Excellency’s favour of yesterday and am obliged to you for the pleasing information
                            of the insurgents having moved on to Trenton and given up the british Emissaries, from which good effects must certainly
                            derive. how happy Should I be, My Dear General, if Congress can fall upon measures to accommodate this unfortunate affair
                            with dignity to them Selves and without injury to the Service? but alas! There appears to me no medium for them betwixt
                            dignity and Servility but coertion, nor any other method without wounding discipline.
                        General Parsons & Col. Scammel suggest to me that Should the troops proceed, it will be absolutely
                            necessary that a number of Shoes should be taken on or follow Soon after the men, as many of those they have are So bad
                            they will probably be worn out in a few days, and the men by that means be rendered unfit for Service.
                        I thank you, Sir, for the letter forwarded from North Carolina and am, Dear Sir, with the greatest respect
                            your Excellency’s Most obedient & Most humble servant
                        
                            Robt Howe
                        
                    